COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                           §
 NOEL DEVON KING,                                                             No. 08-08-00114-CR
                                                           §
                             Appellant,                                            Appeal from
                                                           §
 v.                                                                            283rd District Court
                                                           §
 THE STATE OF TEXAS,                                                        of Dallas County, Texas
                                                           §
                             Appellee.                                        (TC # F-0674263-T)
                                                           §

                                                   OPINION

         Noel Devon King was charged by indictment with escape in cause number F-0674263-T.1

The offense was enhanced by a prior felony for robbery. A jury found Appellant guilty and the trial

court assessed punishment at twenty years’ confinement. For the reasons that follow, we affirm.

                                         FACTUAL BACKGROUND

         At about 9 p.m. on December 31, 2006, Officers Kevin Green and Calvin Cross of the Dallas

Police Department were working patrol in south Dallas when they encountered a red, four-door

Cadillac driving eastbound on Hatcher without its headlights illuminated. Officer Green blinked his

headlights multiple times in an attempt to signal the driver. Instead of turning on the headlights, the

driver made a U-turn and passed the squad car as it traveled west on Hatcher. At that time, the

officers activated their flashing lights and attempted to perform a traffic stop.


         1
           Appellant was also charged by indictment with possession of marijuana in cause number F-0674261-T and
with possession of cocaine with intent to distribute in cause number F-0674262-T. Appellant was sentenced to
confinement for twenty years in the former and for twenty-five years in the latter. Appellant also appeals both of these
convictions and we have addressed them as companion cases. See David Norris Alexander v. State, 08-07-00280-CR,
2009 W L 2634482 (Tex.App.--El Paso Aug. 26, 2009, no pet.). He has filed a unitary brief raising four issues for
review. Issue One addresses only the conviction for possession of marijuana. Issue Two addresses only the conviction
for possession of cocaine. And Issues Three and Four relate only to the conviction for escape.
       The Cadillac did not immediately pull over. The driver entered the service road for the S.M.

Wright freeway. The Cadillac stopped in an apartment complex, in what Officer Green characterized

as a high crime, drug area. Appellant attempted to exit the vehicle, but he complied when Officer

Cross yelled for him to get back in the car. Officer Green approached the driver’s side and Officer

Cross approached the passenger side. There was one passenger in the front seat. Officer Green

identified himself and asked why Appellant was driving without his headlights. Appellant did not

answer. When the officer asked to see a driver’s license and proof of insurance, Appellant said that

he did not have a driver’s license Before Officer Green could determine whether Appellant had

insurance, Officer Cross signaled for him to go towards the back of the vehicle. Officer Green went

around the car and looked into the backseat, while Officer Cross moved to the driver’s side.

       When Officer Green saw Appellant reach into a bag in the back, he pulled his duty weapon

and ordered the occupants of the car to put their hands where he could see them. Officer Green

removed the passenger and placed him in handcuffs, but Appellant exited the vehicle, pushed Officer

Cross, and took off running. The officers chased him through the apartment complex. They caught

up with him and tried to restrain him, but Appellant punched, threw his arms around, and struggled

with the officers on the ground until Officer Green used his OC spray. The spray affected everyone,

but the officers were able to place Appellant in custody for evading and resisting arrest. The

passenger of the vehicle had run away by the time the officers returned to the squad car but was

subsequently arrested for active warrants. While Officer Green and Officer Cross received medical

attention, Officer Brian Emerson performed an inventory search of the Cadillac.

       Officer Emerson personally observed an unzipped blue duffel bag in the backseat of the

Cadillac. It contained eight knotted bags of marijuana in a Ziploc bag as well as numerous

“organized, pre-packaged” Ziploc baggies of marijuana in various sizes and colors. Both the blue
bag itself and an Altoids tin found inside the bag contained marijuana residue. Officer Emerson also

found a yellow piece of paper that appeared to be “a pawn shop slip or something like that,” an

electric bill, and two envelopes. A black toiletry bag inside the duffel bag contained an electrical

scale with cocaine residue on it, small individual vials commonly used for the drug PCP, an eye

dropper, a small baggie with cocaine residue on it, a medicine bottle, and a red cigarette box.

Additionally, Officer Emerson found a shoe box next to the duffel bag containing bottles of

hydrocodone, a prescription cough syrup; what appeared to be a crack cocaine cookie; a small, clear

sliced pimento jar; a Crown Royal bag containing Ecstasy tablets; and a small plastic bag containing

small yellow baggies of crack cocaine. The field test performed by Sergeant Arnold Brown

positively identified the cookie as crack cocaine.

       Officer Jeremiah Torrez was assigned to watch Appellant in the backseat of a squad car

during the inventory search of the car. At one point, Appellant maneuvered the handcuffs up over

himself and tried to escape from the squad car, but Officer Torrez pulled him out of the car, re-

handcuffed him, and placed him back in the car. When Officer Torrez turned his attention to Officer

Green, Appellant took off running. The officers pursued him on foot. Appellant did not

immediately comply when he was caught; he kicked and flailed, and said that he had AIDS and other

diseases. Once the officers secured Appellant, he was placed in a different squad car and transported

to jail. Officer Torrez found a loaded semi-automatic handgun with a bullet in the chamber fifteen

to twenty feet away from the original struggle between Appellant and the officers.

       Julian Aguilar of the Southwest Institute of Forensic Science testified about the results of the

laboratory testing of the substances found by the officers. The total amount of cocaine found in the

car, including adulterants or dilutants, was 59.0 grams. The medicine bottle contained 304 grams

of codeine and promethazine. The total weight of the marijuana found in the car was 1.19 pounds.
       Officer Barry Ragsdale described what crack cocaine is and how it is made, packaged, and

distributed. Because the average quantity of cocaine is one-tenth of a gram and generally costs $10

on the street, 59 grams of cocaine would be worth $5,900. The baggies of marijuana would sell for

between five and ten dollars each. Ragsdale explained that Crown Royal bags are often used to

conceal drugs and money. He testified that the small yellow bags of crack cocaine were packaged

for resale. The presence of small glass vials and an eyedropper indicated that “somebody is going

to package up phencyclidine, PCP,” and the cough syrup is often sold in small jars like the pimento

jar. The scale found in the car was used to weigh drugs. In a response to a hypothetical, Officer

Ragsdale concluded that the facts indicated someone was operating a “poly drug operation,” meaning

selling more than one type of drug. He expressed his expert opinion that the cocaine was possessed

with the intent to distribute and the marijuana was packaged for resale, not personal consumption.

       Appellant testified that on the day of the alleged offense, he had been playing video games

with friends. They decided to go to Club Blue that evening. Because he wanted to be seen driving

a better looking car than his own, he asked his former girlfriend, Cynthia Colbert, if he could borrow

her Cadillac. On their way to the club, the men stopped at an address on Hatcher to pick up their

friend, Corey. Appellant turned the headlights off because they were shining on the house. Corey

had apparently already left, so Appellant made a U-turn to head back toward the highway. He forgot

to turn his headlights back on. As he was about to reach the highway, the police stopped him. He

did not see the police flash their lights at any point, but only realized they wanted to stop him when

their top lights were activated.

       Appellant did not pay attention to what items were in the Cadillac. He explained to the

officer that he did not have a driver’s license, and looked in the glove compartment to find the

insurance papers. As he reached into it, some papers fell out, including those found later by the
police. Appellant was unable to find proof of insurance. He was then asked what was inside the

duffle bag. He reached back into the bag because he did not know what was in it. He claimed he

had not put anything into the bag nor taken anything out.

        Appellant complied when he was asked to step out of the car. When he heard the officer tell

his partner about the bag, he was afraid because he had a criminal background. He panicked as he

was being patted down and took off running. When the officers caught up with him, one “tackled”

him and “choked [him] down” while the other “put him in restraints” and handcuffed him. The

officers then sat him on the curb while they looked through the bag. Appellant then got up and ran

again, with his hands still behind his back. When Officer Green caught up to him, Green said, “I got

you now,” and then hit him in the mouth. Mace and tasers were used to subdue him and he was

slammed to the ground as the rest of the officers “joined in” and were kicking him. Appellant

testified that one of the officers yelled, “Hit him again. Hit him again.” Another officer bit him.

Appellant was then placed in another squad car. Because one of the officers had bitten him,

Appellant shouted that he had AIDS and tuberculosis and that they were going to get a disease.

        On cross-examination, Appellant admitted that he could smell the marijuana in the

courtroom, but said he did not know there was marijuana in the car. He admitted that the little pieces

of cocaine in the baggies were for sale, that the crack cocaine cookie contained a large, wholesale

amount of cocaine, and that the little vials were used for PCP. Appellant claimed that he brought

the pills to give to his friend for a venereal disease. Additionally, the yellow piece of paper with his

name on it was a receipt for stereo equipment he had purchased that morning and it was located in

the divider between the driver and passenger seats, not in the bag.

                                          SENTENCING

        In Point of Error Three, Appellant challenges the sentence imposed as constituting cruel and
unusual punishment in violation of the Eighth Amendment of the United States Constitution in that

imprisonment is not an appropriate sentence for the crime. In Point of Error Four, Appellant raises

a constitutional claim under Article I, Section 19 of the Texas Constitution. We address these

arguments jointly, finding that he failed to preserve his complaints for appellate review.

       As a prerequisite to presenting a complaint for appellate review, Appellant must present to

the trial court a timely request, objection, or motion stating the specific grounds for the desired

ruling. TEX .R.APP .P. 33.1(a)(1)(A); Rhoades v. State, 934 S.W.2d 113, 120 (Tex.Crim.App. 1996);

Casteneda v. State, 135 S.W.3d 719, 723 (Tex.App.--Dallas 2003, no pet.). Constitutional rights,

including the right to be free from cruel and unusual punishment, may be waived by the failure to

object. Rhoades, 934 S.W.2d at 120; Curry v. State, 910 S.W.2d 490, 496 (Tex.Crim.App. 1995);

Casteneda, 135 S.W.3d at 723. Here, Appellant did not complain about his sentence at the time it

was imposed, nor did he complain about his sentence in his motion for new trial. We overrule Points

of Error Three and Four and affirm the judgment of the trial court.

April 14, 2010
                                                     ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)